ORDER
PER CURIAM.
AND NOW, this 7th day of February, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 26, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that JOHN FRANCIS MURPHY be and he is SUSPENDED from the Bar of this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule 217 Pa. R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Former Justice Nigro did not participate in this matter.
Mr. Justice Eakin dissents and would impose a suspension for a period of two years.